DETAILED ACTION
Allowable Subject Matter
Claims 1- allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Han et al. (US 6,241,601) does not disclose a cover plate secured to a downstream side of the housing, the cover plate having a plurality of slots formed therein as claimed in claim 1, a plurality of damper control elements mounted within each of the corresponding channels as claimed in claim 13, at least one turning vane as claimed in claim 20, or at least one mixing blade as claimed in claim 21, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the mixing device as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/THO V DUONG/Examiner, Art Unit 3763